Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a system comprising a first exhaust gas temperature sensor configured to measure a first temperature of exhaust gas produced by an engine at a first location in an exhaust system of the engine; a boost error module configured to determine a boost error of the engine, wherein the boost error is a difference between a target boost pressure of the engine and a current boost pressure of the engine; and a combustion control module configured to take the following actions when the first exhaust gas temperature is less than a first predetermined temperature: select at least one of the target boost pressure, a target exhaust gas recirculated (EGR) flow rate of the engine, and a target fuel injection parameter of the engine from a first set of target values when the boost error is less than or equal to a predetermined value; and select the at least one of the target boost pressure, the target EGR flow rate, and the target fuel injection parameter from a second set of target values when the boost error is ., classified in class F02D41/0007.
II. Claims 13-17, drawn to a system comprising: a first exhaust gas temperature sensor configured to measure a first temperature of exhaust gas produced by an engine at a first location in an exhaust system of the engine; a second exhaust gas temperature sensor configured to measure a second temperature of exhaust gas produced by the engine at a second location in the exhaust system; and a combustion control module configured to take the following actions when the first exhaust gas temperature is less than a first predetermined temperature: select at least one of a target boost pressure of the engine, a target exhaust gas recirculated (EGR) flow rate of the engine, and a target fuel injection parameter of the engine from a first set of target values when the second exhaust gas temperature is less than or equal to a second predetermined temperature; and select the at least one of the target boost pressure, the target EGR flow rate, and the target fuel injection parameter from a second set of target values when the second exhaust gas temperature is greater than the second predetermined temperature, wherein the second set of target values is different than the first set of target values, classified in class F02D41/1441.
III. Claims 18-20 drawn to an exhaust gas temperature sensor configured to measure a temperature of exhaust gas produced by an engine; and a fuel control module configured to adjust a target number of fuel injections for a cylinder of the engine during each combustion cycle of the engine to a first number when the exhaust gas temperature is less than or equal to a predetermined temperature, wherein the first number is an integer greater than seven.” classified in class F02D41/402.

Invention I includes the limitations of “select the target boost pressure, the target EGR flow rate, and the target fuel injection parameter from the first set of target values when the boost error is less than or equal to the predetermined value and the second exhaust gas temperature is less than or equal to a second predetermined temperature; select the target boost pressure, the target EGR flow rate, and the target fuel injection parameter from the second set of target values when the boost error is greater than the predetermined value and the second exhaust gas temperature is less than or equal to the second predetermined temperature; select the target boost pressure, the target EGR flow rate, and the target fuel injection parameter from a third set of target values when the boost error is less than or equal to the predetermined value and the second exhaust gas temperature is greater than the second predetermined temperature; and select the target boost pressure, the target EGR flow rate, and the target fuel injection parameter from a fourth set of target values when the boost error is greater than the predetermined value and the second exhaust gas temperature is greater than the second predetermined temperature.” These limitations are not claimed in Groups II or III.
Invention II includes the limitations of “the combustion control module is configured to select the target fuel injection parameter from the second set of target values when the first exhaust gas temperature is less than the first predetermined temperature and the second exhaust gas temperature is greater than the second predetermined temperature.” These limitations are not claimed in Groups I or III.

The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607.  The examiner can normally be reached on Mon-Fri 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571)270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/SCOTT A REINBOLD/Examiner, Art Unit 3747